NO. 07-05-0196-CR

                             IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                   OCTOBER 7, 2005

                          ______________________________


                      SAMMY RICHARD MARTINEZ, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE


                        _________________________________

            FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

              NO. 16,213-C; HONORABLE PATRICK A. PIRTLE, JUDGE

                         _______________________________

Before REAVIS and CAMPBELL and HANCOCK, JJ.


                              ABATEMENT AND REMAND


       Following a plea of not guilty, appellant Samm y Richard Martinez was convicted by

a jury of aggravated robbery and punishment was assessed at 30 years confinem ent. The

clerk’s record was filed on August 23, 2005. The reporter’s record was due to be filed on

Friday, August 19, 2005, but has yet to be filed. By letter dated September 8, 2005, an

extension of time was granted in which to file the reporter’s record and appointed counsel,
Ron Spriggs, was directed to certify by September 28, 2005, whether he had com plied with

Rules 34.6(b)(1) and 35.3(b) of the Texas Rules of Appellate Procedure. Counsel did not

respond. Thus, we now abate the appeal and remand the cause to the trial court for further

proceedings. See Tex. R. App. P. 37.3(a)(2).


       Upon remand, the trial court shall immediately cause notice of a hearing to be given

and, thereafter, conduct a hearing to determine the following:


       1.     whether appellant desires to prosecute this appeal, and if so,
       2.     why appellant has been deprived of a reporter’s record.


The trial court shall cause the hearing to be transcribed. Should it be determined that

appellant does want to continue this appeal and is indigent, then the trial court shall also

take such measures as may be necessary to assure appellant effective assistance of

counsel. The trial court shall execute findings of fact, conclusions of law, and such orders

as the court may enter regarding the aforementioned issues, and cause its findings and

conclusions to be included in a supplemental clerk’s record. A supplemental record of the

hearing shall also be included in the appellate record. Finally, the trial court shall file the

supplemental records with the Clerk of this Court by Friday, November 4, 2005.


       It is so ordered.


                                                   Per Curiam


Do not publish.


                                              2